United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1439
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Brian Allen Christensen

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Western
                                 ____________

                          Submitted: September 6, 2022
                            Filed: September 9, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     Brian Christensen appeals his conviction and the sentence the district court1
imposed after a jury found him guilty of receiving child pornography. His counsel

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, now retired.
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sufficiency of the evidence and the reasonableness of the
sentence.

        Upon careful de novo review, see United States v. Birdine, 515 F.3d 842, 844
(8th Cir. 2008) (sufficiency of evidence to support conviction is reviewed de novo,
viewing evidence in light most favorable to jury verdict, and giving verdict benefit
of all reasonable inferences), we conclude that the evidence was sufficient to convict
Christensen of knowingly receiving child pornography, see United States v. Kelley,
861 F.3d 790, 797 (8th Cir. 2017); United States v. Hill, 750 F.3d 982, 988-89 (8th
Cir. 2014); United States v. Schwarte, 645 F.3d 1022, 1032 (8th Cir. 2011).

       We also conclude that Christensen’s sentence was not unreasonable, as there
is no indication that the court overlooked a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors, see United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (sentences are reviewed for substantive reasonableness
under deferential abuse of discretion standard; abuse of discretion occurs when court
fails to consider relevant factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing appropriate factors); and the
court imposed a sentence below the Guidelines range, see United States v. McCauley,
715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when district court has varied below
Guidelines range, it is “nearly inconceivable” that court abused its discretion in not
varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-